Citation Nr: 0336808	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the son of the veteran who is reported to 
have had active service from April 1966 to April 1968.  

This appeal arises from a decision apparently dated in 
October 2001 of the VARO in Muskogee, Oklahoma, which denied 
the claim of the appellant, the veteran's son, for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  


FINDINGS OF FACT

1.  The appellant was born in March 1975, and is the son of 
the veteran.  

2.  In August 2001, the RO received the appellant's VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance, relating to a program of education he 
intended to pursue with an expected date of enrollment in 
August 2001.  

3.  The record reveals the veteran was notified by 
communication dated August 15, 2001, that he was entitled to 
a permanent and total disability rating, effective April 18, 
2001.  

4.  The appellant reached his 26th birthday before the 
effective date of a finding of permanent and total 
service-connected disability.  


CONCLUSION OF LAW

The criteria for an award of educational assistance benefits 
under Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that since this matter is 
ultimately a matter of law, further development under the 
Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  
The pertinent facts of record are not in dispute, and there 
is therefore no reasonable possibility that further 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  Also, even with the application 
of the VCAA, the record reflects that the appellant was 
advised in the October 2002 statement of the case that the 
facts did not warrant entitlement to education benefits as a 
matter of law.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Basic eligibility for Chapter 35 educational assistance 
benefits can be established in several ways, including being 
a child of a veteran who has a service-connected disability 
that is permanently and totally disabling.  38 U.S.C.A. 
§§ 3501, 3512; 38 C.F.R. § 21.3021.  

However, eligibility for Chapter 35 benefits further requires 
that an appellant reach his or her 26th birthday before the 
effective date of a finding of permanent total 
service-connected disability.  38 C.F.R. § 21.3050(c).  

In this case, the appellant was born on March [redacted], 1975.  He is 
the son of the veteran.  

A Chapter 35 eligibility information exchange reveals that 
the veteran was awarded a permanent and total disability 
rating based on service-connected disability, effective 
April 18, 2001.  The date of notification of the rating was 
August 15, 2001.  

In August 2001, the RO received the appellant's VA Form 22-
5490, Application for Survivors' and Dependents' Educational 
Assistance, relating to a program of education he intended to 
pursue with an expected date of enrollment of August 2001.  

Unfortunately, the appellant reached his 26th birthday before 
the effective date of the finding of permanent total 
service-connected disability.  

The Board has carefully reviewed the record and notes that 
the eligibility provisions of 38 C.F.R. § 21.3041 are 
applicable to this case, since the appellant is a child of 
the veteran.  However, 38 C.F.R. § 2.13040(c) specifically 
provides that to be eligible for such benefits, the veteran's 
child must not have reached his 26th birthday before the 
effective date of a finding of permanent total 
service-connected disability.  The appellant has not shown, 
nor is the Board aware, of any basis to exempt the appellant 
from the application of the regulation.  Consequently, the 
Board finds that the appellant is not entitled to educational 
assistance benefits under Chapter 35 as a matter of law.  

The appellant has argued that the veteran was found to be 
totally disabled by both the Postal Service and the Social 
Security Administration in September 2000.  However, the 
Board points out that it currently does not have jurisdiction 
over any issue concerning the propriety of the effective date 
of April 18, 2001, assigned by the RO.  

The Board is sympathetic to the appellant's arguments, but 
notes that similar arguments were rejected by the United 
States Court of Appeals for Veterans Claims (Court) in 
Erspamer v. Brown, 9 Vet. App. 507, 509-510 (1996).  In that 
case, the Court found that the intent of that statute was 
clear on its face.  In that case, the appellant sought 
educational assistance under Chapter 35 for courses he had 
completed several years prior to the RO granting service 
connection for the cause of the veteran's death.  The 
appellant, in Erspamer, argued that if it were not for the 
RO's delay in granting service connection for the cause of 
his father's death, he would have been entitled to 
educational assistance for his education.  The Court rejected 
the arguments, holding that there was simply no legal basis 
for the Court to award educational assistance benefits many 
years after the period of eligibility, and to hold otherwise 
would conflict with the express intended of Chapter 35.  
Thus, while the Board is cognizant of the appellant's 
arguments, the regulatory criteria and legal precedent 
governing eligibility for Chapter 35 educational benefits are 
clear and specific, and the Board is bound by them.  Under 
governing law, the appellant is not eligible for Chapter 35 
benefits, and since the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



